IN THE MISS
                   SOURII COUR
                             RT OF
                                 F APPEALS
                 WEESTER
                       RN DISTRICT
                                 T

IN RE: DANNY
       D     LIN
               NN JACKSO
                       ON,                      )
                                                )
                Deceaased,                      )
                                                )
JIMMY H.
      H YOUNG,                                  )       WD
                                                         D78584
                                                )
                Respo
                    ondent,                     )        Opiinion filed: December 88, 2015
                                                )
vs.                                             )
                                                )
MARTH
    HA RANEY,                                   )
                                                )
                Appelllant.                     )

      AP       OM THE CIRCUIT CO
       PPEAL FRO               OURT OF WWORTH COUNTY, M
                                                      MISSOURI
                      ONORABLE
                 THE HO        E JOEL MIILLER, JUD
                                                 DGE

                  Beffore Division
                                 n One: Anth
                                           hony Rex Gaabbert, Presiiding Judge,
                      Victor C. Howard,
                                H       Judg
                                           ge and Cynthhia L. Martinn, Judge



        Martha
        M      Raney
                   y appeals th
                              he judgment of the probaate court findding that alll four of the issue

of decedent, Danny Linn Jackso
                             on, were entiitled to inheerit from theeir father. M
                                                                                Ms. Raney arrgues

that the probate cou
                   urt erred in allowing th
                                          he decedent’’s nephew, Jimmy Youung, to applly for

letters off administrattion and to charge
                                   c      the esstate for worrk done on pproperty of the estate, stoorage

of the prroperty, and gas money to drive to the propertyy; in allowinng paymentss for the perrsonal

representtative and th
                     he attorney fo
                                  or the estate;; in approvinng the final ssettlement; in discoverinng the
decedent’s assets; and in not finding out who the true heirs were. Because of significant

deficiencies in Ms. Raney’s appellate brief, we dismiss the appeal without reaching the merits of

the trial court’s judgment.

                                             FACTS

       Danny Linn Jackson died intestate on March 23, 2014. Mr. Young was named personal

representative of the estate, and notice of the issuance of letters and of hearing on the matter was

mailed to the decedent’s issue, including Ms. Raney.            Mr. Young filed a petition for

determination of heirship, and a hearing was held, followed by the probate court’s judgment

finding that Ms. Raney and three others were issue and heirs of the decedent and ordering that

each of the heirs receive notice of such information. Ms. Raney wrote a letter to the court,

stating that decedent’s other three biological children were adopted by adoptive parents and were

not the decedent’s children, and that they therefore had no legal right to his estate. Attached

were obituaries that Ms. Raney claimed supported her assertions. Another hearing was held, and

Ms. Raney appeared pro se, evidence was taken, and the determination of heirship was taken

under advisement. The probate court issued judgment determining that all four of decedent’s

biological issue were heirs, noting the absence of clear and convincing evidence to the contrary,

“other than obituaries[.]” This appeal by Ms. Raney followed.

                                          DISCUSSION

       “Rule 84.04 sets forth various requirements for appellate briefs and compliance with

these requirements is ‘mandatory in order to ensure that appellate courts do not become

advocates by speculating on facts and on arguments that have not been made.’” Leonard v.

Frisbie, 310 S.W.3d 704, 706 (Mo. App. W.D. 2010) (quoting Brown v. Ameristar Casino

Kansas City, Inc., 211 S.W.3d 145, 147 (Mo. App. W.D. 2007)). “‘Violations of Rule 84.04 are



                                                 2
grounds for a court to dismiss an appeal.’” Id. (quoting Shochet v. Allen, 987 S.W.2d 516, 518

(Mo. App. E.D. 1999). An appellant who proceeds pro se “is subject to the same procedural

rules as parties represented by counsel, including the rules specifying the required contents of

appellate briefs.” Fesenmeyer v. Land Bank of Kansas City, 453 S.W.3d 271, 274 (Mo. App.

2014) (internal quotation omitted).

       First, Ms. Raney’s jurisdictional statement is deficient. Rule 84.04(b) provides:

       The jurisdictional statement shall set forth sufficient factual data to demonstrate
       the applicability of the particular provision or provisions of Article V, section 3,
       of the Constitution whereon jurisdiction is sought to be predicated.

Ms. Raney’s jurisdictional statement merely names the case appealed and states she seeks review

“because she was an heir in the case and did not receive anything from the estate.” However,

Ms. Raney does not set forth sufficient facts to demonstrate the applicability of a particular

provision of Article V, section 3, whereon the jurisdiction of this court is predicated. The

jurisdictional statement is, therefore, inadequate under the requirements of Rule 84.04(b).

       Second, the statement of facts fails to comply with Rule 84.04(c), which requires “a fair

and concise statement of the facts relevant to the questions presented for determination without

argument.” “The primary purpose of the statement of facts is to afford an immediate, accurate,

complete and unbiased understanding of the facts of the case.” Tavacoli v. Div. of Emp’t Sec.,

261 S.W.3d 708, 710 (Mo. App. W.D. 2008) (internal quotes and citations omitted). Ms.

Raney’s statement of facts does not contain a fair and concise statement of the facts relevant to

the questions presented. It instead contains merely a list of dates of filings and a docket entry,

and the date she received a copy of the docket sheet. As such the statement of facts does not

meet the requirements of Rule 84.04(c) and does not fulfill the purpose of the statement of facts.

Ms. Raney’s statement of facts therefore fails to preserve her claims for appellate review. See,



                                                3
Snyder v. Snyder, 142 S.W.3d 780, 782 (Mo. App. E.D. 2004). Furthermore her citations do not

specify the document to which the pages named belong, and do not match the legal file.

       Next, Ms. Raney’s points relied on fail to comply with the requirement of Rule

84.04(d)(5) that “[i]mmediately following each ‘Point Relied On,’ the appellant… shall include a

list of cases, not to exceed four, and the constitutional, statutory, and regulatory provisions or

other authority upon which that party principally relies.”

       Furthermore, Ms. Raney’s argument is defective. The legal arguments she attempts to

make fail to make a connection between the law she cites and how those legal principles interact

with the facts of the case to render the probate court’s judgment erroneous. Most of Ms. Raney’s

arguments consist of an excerpt from a case or statute followed by assertions or conclusions that

Ms. Raney did not feel the actions of the personal representative or the court were right, but

make no connection between the law, the facts, and why her feelings on the matter make the

court’s judgment erroneous. The “argument should demonstrate how principles of law and the

facts of the case interact.” Scott v. Potter Elec. Signal Co., 310 S.W.3d 311, 312 (Mo. App. E.D.

2010). “A contention that is not supported with argument beyond conclusions is considered

abandoned.” State v. Bell, 266 S.W.3d 287, 290 (Mo. App. E.D. 2008).

       Finally, Ms. Raney does not include a concise statement of the applicable standard of

review for her claim as required by Rule 84.04(e).

       Occasionally, non-compliant briefs of appellants are reviewed ex gratia. Tavacoli, 261
S.W.3d at 708. However, an abandoned claim is generally only reviewed where the argument is

readily understandable. Id. Such is not the case here. While the preference is to decide an

appeal on the merits, where a brief is so defective as to require the appellate court and opposing

counsel to hypothesize about the appellant’s argument and precedential support for it, the merits



                                                 4
cannot be
       b reached. Rainey v. SSPS,
                            S     Inc., 259
                                        2 S.W.3dd 603, 605 ((Mo. App. W
                                                                      W.D. 2008). To

address the
        t merits off this appeal,, this Court would
                                              w     have tto become aan advocate ffor Ms. Raneey by

searching
        g the record for the releevant facts of
                                             o the case, speculating about the possible claim
                                                                                            ms of

error, and
         d crafting a legal
                      l                                    we cannot doo.
                            argumeent on her beehalf. This w

       Accordingly,
       A            the appeal is
                               i dismissed..




                                               ______________________________________________
                                               VICTOR CC. HOWARD  D, JUDGE

        ur.
All concu




                                                 5